Citation Nr: 1410952	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-15 514	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinea pedis.

2.  Entitlement to service connection for tinea manuum of the right hand, to include as secondary to tinea pedis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION


The Veteran served on active duty from March 1978 to June 1978.  He additionally had unverified National Guard and Army Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of that hearing is of record.  

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998)


FINDINGS OF FACT

1.  Bilateral tinea pedis was incurred in service.

2.  Tinea pedis caused tinea manuum of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tinea pedis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for tinea manuum of the right hand have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).   To prevail on the issue of secondary service causation, the record must generally show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Active Duty for Training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).   Inactive Duty for Training (INACDUTRA) is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injury or disease incurred while on ACDUTRA; service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran contends that he incurred tinea pedis in 1978, during a period of ACDUTRA at Fort Leonard Wood.  Specifically, he asserts that he began experiencing burning and itching in his feet after entering the same showers as multiple other servicemen.  He did not seek medical treatment until the condition became more severe, about three years after his separation from service.  He further contends tinea manuum developed secondary to tinea pedis.  At his October 2011 personal hearing, the Veteran testified that he has continually suffered from tinea pedis from the time of his separation active duty.

Service treatment records during active duty, including a May 1978 REFRAD (Release from Active Duty) separation examination, show no complaints or clinical findings pertaining to any dermatological problems.

An August 1983 periodic report of medical history shows that the Veteran complained "athletic foot" but the corresponding Report of Medical Examination shows the skin as "normal."

In a July 2012 VA dermatological examination report a VA staff physician opined that it is at least as likely as not that tinea pedis was incurred in or caused by an inservice injury, event, or illness.  The examiner's rationale was that the Veteran gave a plausible, credible history of the onset of symptoms in 1978 (during reported active duty), with documentation of the condition in 1983 during the Reserve Component physical examination.

The examiner also opined that tinea manuum of the right hand is most likely secondary to the tinea pedis.  The rationale was that it is the same condition in a different location.

To prevail, the evidence must show that tinea pedis is casually related to an event in service and that tinea pedis caused tinea manuum.  See 38 C.F.R. §§ 3.303; 3.310. 

The Veteran is competent to report symptoms of tinea pedis, a skin disorder manifested by itching and burning, since active duty in 1978.  Indeed, there is no reason to question the Veteran's credibility.

The July 2012 VA examination report is the only competent medical evidence that pertains to the etiology of the claimed skin disabilities.  The report, which is based on a thorough review of the claim file, interview with the Veteran, and physical examination, concludes that it is at least as likely as not that tinea pedis was incurred in service and that tinea manuum of the right hand is most likely secondary to the tinea pedis.  There is no medical evidence against the Veteran's claims.

The RO issued a Supplemental Statement of the Case (SSOC) in January 2013 that discounted the VA examination report for two reasons: first, because the examiner had relied exclusively on the Veteran's self-report; and, second, because the Veteran was considered to have been on INACDUTRA in March 1978 rather than ACDUTRA.

In regard to the question of the Veteran's status in March 1978, the record is unclear as to whether he was in ACDUTRA versus INACTDUTRA status.  However, the May 1978 Report of Medical History, which is reasonably contemporaneous, is characterized as REFRAD; such examinations are routinely performed after completion of ACDUTRA but not after INACDUTRA.  Thus, the totality of the record shows the Veteran was on ACTDUTRA during the period claimed.

In regard to the opinion of the examiner, the Board acknowledges that medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).
However, the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, the Board has no basis on which to impeach the credibility of the Veteran in reporting symptoms to the VA examiner.

Because the competent and uncontroverted medical opinion of record asserts the Veteran's claimed disorders are incurred in service, service connection for bilateral tinea pedis is warranted.  And, because the evidence shows that tinea pedis caused tinea manuum of the right hand, service connection for that disorder is warranted on a secondary basis.  

Reasonable doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).    


ORDER

Service connection for bilateral tinea pedis is granted.

Service connection for tinea manuum of the right hand is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


